     Case 3:20-cr-03061-JLS Document 42 Filed 03/22/21 PageID.130 Page 1 of 1




1
                                  UNITED STATES DISTRICT COURT
2
                                 SOUTHERN DISTRICT OF CALIFORNIA
3

4     UNITED STATES OF AMERICA                )
                                              )
5                                             )   Case No. 20-cr-3061-JLS
                                              )
6           v.                                )
                                              )
7     ALEJANDRA BARRERAS-                     )   ORDER
      AMEZOLA,                                )
8                                             )
                                              )
9                          Defendant.         )
                                              )
10
            The United States of America and defendant ALEJANDRA BARRERAS-
11
      AMEZOLA jointly move to continue the motion hearing /trial setting set for March 26,
12
      2021, at 1:30 p.m.
13
             For reasons stated in the joint motion, incorporated by reference herein, the
14
      Court finds good cause to continue the motion hearing.
15
            IT IS ORDERED that the joint motion is granted. The motion hearing / trial
16
      setting shall be continued to April 30, 2021 at 1:30 p.m.
17
            Further, time is excluded pursuant to Title 18, United States Code, Section 3161
18
      (h)(1)(D) and (h)(7)(A).
19
            IT IS SO ORDERED.
20
      Dated: March 22, 2021
21

22

23

24

25
26

27

28
